 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                              No. 1:20-cv-00543-NONE-EPG (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                        RECOMMENDING THAT PLAINTIFF’S
13           v.                                         “MOTION TO COMPELL WHEN SAFE AND
                                                        SECURE,” AND “PLAINTIFF’S MOTION
14    F. VELASCO and T. WEBSTER,                        FOR ORDER RE ORDER CONCERNING
                                                        NOTICE OF VOLUNTARY DISMISSAL” BE
15                       Defendants.                    DENIED
16                                                      (ECF Nos. 54, 57)
17                                                      FOURTEEN-DAY DEADLINE
18
            Plaintiff William J. Gradford (“Plaintiff”), a former pretrial detainee proceeding pro se
19
     and in forma pauperis in this civil-rights action brought under 42 U.S.C. § 1983, commenced this
20
     action by filing a complaint on April 16, 2020. (ECF No. 1). On May 6, 2021, Plaintiff filed two
21
     documents labeled motions: “Plaintiff’s motion to compell when safe and secure,” (ECF No. 54)
22
     (as in original), and “Plaintiff’s request order concerning notice for voluntary [42] dismissal,”
23
     (ECF No. 57) (brackets in original). Because neither requests any relief, the Court recommends
24
     denying both documents entitled motions.
25
            The motion to compel states:
26
            Plaintiff William J. Gradford, a former pretrial detainee pro se and in forma
27
            pauperis, filed a document entitled ‘Plaintiff request dismiss cases and all pending
28          other cases volntar[i]ly claims and defendants’ (ECF No. 43) [42] Plaintiff request
                                                        1
 1             motion to compel when safe and secure.”
 2   (ECF No. 54) (as in original).

 3             The other document is a handwritten copy of much of the Court’s April 19, 2021 order

 4   concerning Plaintiff’s April 16, 2021 motion to dismiss. (Compare ECF No. 43 with ECF No.

 5   57). Thus, it does not request any specific relief either.

 6             As the Court has twice informed Plaintiff before, (see ECF Nos. 40 & 50), a document

 7   that requests no specific relief is not a proper motion. See Melendez v. United States, 518 U.S.

 8   120, 126 (1996) (quoting Black’s Law Dictionary 1013 (6th ed. 1990)) (“[T]he term ‘motion’

 9   generally means ‘an application made to a court or judge for purpose of obtaining a rule or order

10   directing some act to be done in favor of the applicant.’ ” (quoting Black’s Law Dictionary (6th

11   ed.) (brackets omitted)); Tagle v. Nevada, 2017 WL 11496980, at *1 (D. Nev. June 14, 2017)

12   (“Tagle's Motion does not request any specific relief from the Court, let alone provide factual or

13   evidentiary support or legal authority for his motion. Accordingly, the motion is denied.”); Tyler

14   v. Scott, 124 F.3d 192 (5th Cir. 1997) (table, unreported) (denying “a motion concerning

15   jurisdiction which does not request any form of relief”); Crenshaw v. City of Defuniak Springs,

16   891 F. Supp. 1548, 1559 (N.D. Fla. 1995) (“The plaintiff's other motion … recapitulates

17   allegations from previous motions, but does not request relief, and is denied.”); United States v.

18   Moussaoui, 2002 WL 1987912, at *1 (E.D. Va. July 30, 2002) (“Because this

19   ‘motion’ does not request any specific relief, it is DENIED.”).

20             On April 30, 2021, the Court warned Plaintiff that several of his filings have been

21   frivolous and that further frivolous filings may result in sanctions against him, up to and including

22   dismissal of this action. (ECF No. 50 at 3-6). Again, these two filings are objectively

23   unreasonable. They are labeled motions but seek no specific relief. In addition, they appear in part

24   to be copies of the Court’s previous orders. In an abundance of caution, the Court will not

25   recommend issuing sanctions at this time, because it is possible that Plaintiff had not received the

26   Court’s April 30, 2021 warning when he filed the instant documents. However, Plaintiff is

27   warned that further frivolous filings may result in sanctions, up to and including dismissal of this

28   action.

                                                         2
 1          Accordingly, it is HEREBY RECOMMENDED that “Plaintiff’s motion to compell when

 2   safe and secure” and “motion for order re order concerning notice of voluntary dismissal” (ECF

 3   Nos. 54 & 57) be DENIED.

 4          These findings and recommendations will be submitted to the United States district judge

 5   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 6   (14) days after being served with these findings and recommendations, the parties may file

 7   written objections with the Court. The document should be captioned “Objections to Magistrate

 8   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

 9   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

10   F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11

12   IT IS SO ORDERED.
13
        Dated:     May 6, 2021                                /s/
14
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
